Citation Nr: 0326087	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death 

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from June 1957 February 1980.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died in August 2001.  The primary cause of 
death was sepsis, due to or as a consequence of a pelvic 
abscess, due to or as a result of surgery for rectal cancer.  
Among the significant conditions contributing to death but 
not resulting in its underlying cause were chronic lung 
disease, malnutrition, and a history of pelvic radiotherapy.

2.  The veteran was not exposed to asbestos during his active 
duty service. 

3.  There is no persuasive, competent evidence indicating 
that any of the medical conditions that caused or contributed 
to cause the veteran's death were related to his military 
service.

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1. The cause of the veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 
3.309, 3.311, 3.312, 3.326(a) (2003).

2. The claim for dependent's educational assistance under 38 
U.S.C.A., Chapter 35 lacks legal entitlement under the law.  
38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  These 
claims were filed in October 2001.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in April 2002 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection for the cause of death 
and the eligibility requirements pertaining to Dependent's 
Educational Assistance.  The general advisement was 
reiterated in the Statement of the Case dated in June 2002.   

The appellant was advised of the evidence which would 
substantiate the claims, and the responsibility for obtaining 
it, by letters dated in January and April 2002.  The letters 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, employment records, 
etc., but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed her of the legal elements of a cause 
of death claim.  The appellant responded to these advisements 
by statements received in April 2002 and in her substantive 
appeal, in which she argued the probative value of previously 
submitted evidence.  In both of these responses, she did not 
allude to the existence of any information which had not been 
obtained by VA.   See 38 U.S.C.A § 5103(b) (Providing in 
substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information.  M21-1, Part VI, 7.21(d)(1), p. 7-
IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in 
April 2002 advising her what was needed to substantiate a 
claim based on the veteran's exposure to asbestos during 
service.  She was told to provide specific information as to 
the veteran's exposure to asbestos during service, as well as 
a post-service occupational history.  Her response later that 
month is of record. 

Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letters sent 
to the appellant were legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit has held 
that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid 
to the extent they provide a claimant "not less than 30 
days" to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, even though the letters did request a response within 
60 days, they also expressly notified the appellant that she 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, the claimant was notified properly of her 
statutory rights.  

The claimant did have a full year to submit evidence after 
the VCAA notification.  In fact, she has had more than one 
year.  The Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he or she had left to submit 
evidence is also inapplicable in the specific circumstances 
of this case.  For example, the claimant was made aware in 
July 2002 when her case was transferred to the Board that she 
had more time to submit evidence - an additional 90 days.  
She did not do so.  Since this claimant was, as a matter of 
fact, provided at least one year to submit evidence after the 
VCAA notification, and it is clear that the claimant has 
nothing further to submit, adjudication of her claims can 
proceed.

With respect to VA's duty to assist the appellant, she has at 
no time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claims.  There 
is no basis for speculating that relevant evidence exists 
that VA has not obtained.  


A medical opinion was not obtained in this case.  However, 
that is not needed because there is no competent evidence 
that the veteran was exposed to asbestos during service - the 
underlying factual predicate of this case.  As discussed in 
more detail below, the Board concludes the veteran was not 
exposed to asbestos during service.  Any medical opinion 
could not provide that missing evidence, so the development 
would not assist the appellant in substantiating her claims.

Because there appears to be no medical or other evidence 
which may be obtained to substantiate the claims, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  

The Merits of the Claims

Service Connection for the Cause of Death

The record reflects that the veteran died in August 2001.  
The certificate of death indicates the primary cause of the 
veteran's demise was sepsis, due to or as a consequence of a 
pelvic abscess, due to or as a result of surgery for rectal 
cancer.  Among the significant conditions contributing to 
death but not resulting in its underlying cause is chronic 
lung disease.  Also listed as contributing causes are 
malnutrition and a history of pelvic radiotherapy.

The appellant argues that because the veteran served on naval 
vessels during his military service, he was exposed to 
asbestos which in turn caused or contributed to his death.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

In general, service connection may be granted for disability, 
injury or death incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant has made no specific contentions as to why the 
veteran should have been service-connected for rectal cancer 
(or the resulting pelvic abscess or sepsis), malnutrition, or 
pelvic radiotherapy, that caused or contributed to cause the 
veteran's death.  There is also no medical evidence 
suggesting a relationship between any of these conditions and 
the veteran's military service is possible.  Rather, she 
argues that the veteran was exposed to asbestos during his 
military service, and that this caused the lung disease that 
contributed to the veteran's death.

VA must analyze the claim of entitlement to service 
connection for asbestos-related disease under administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id. 

In this matter, there is no evidence to indicate whether (or 
if so, to what extent) the veteran was exposed to asbestos.  
The veteran's service medical records are devoid of any 
mention of asbestos exposure, or complaints, symptoms, or 
diagnoses of any pulmonary disorders other than periodic 
episodes of the common cold.  The weight of the evidence of 
record demonstrates that the veteran was not in fact exposed 
to asbestos during his active duty service.  The veteran's 
in-service military occupational specialty was maintenance of 
aircraft, specifically the hydraulic systems, according to 
his DD Forms 214 and statements by the veteran made after 
service and at the time of in-service physical examinations.  
Such occupational tasks are not associated with exposure to 
asbestos.  Since his assertions of exposure are not 
consistent with his service duty, the appellant's statements 
do not have to be accepted.  Cf. McGinty v. Brown, 4 Vet. 
App. 428 (1993).  In this respect, the appellant does not 
have personal knowledge that the veteran was, in fact, 
exposed to asbestos during service, and her April 2002 
statement reflects a lack of specific knowledge as to the 
circumstances surrounding the veteran's alleged asbestos 
exposure (i.e., ships that he served on or his specific 
duties).  The fact that the veteran served on Navy ships does 
not establish a presumption that he was, in fact, exposed to 
asbestos.  See Dyment v. West, 13 Vet. App. 141, 145-46 
(2001) (VA's administrative procedures do not establish 
presumption of exposure to asbestos solely by virtue of 
shipboard service). 

The appellant's contentions, however sincere they may be, are 
simply not enough, in light of the lack of any statements 
directly from the veteran during his lifetime concerning 
asbestos exposure and his documented military duties.  The 
appellant's statements are simply not competent or credible 
with respect to this matter.  Credibility is an adjudicative, 
not a medical determination.  The Board has "the authority 
to discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

As the veteran was not, in fact, exposed to asbestos during 
service, there is no "injury" or "disease" of exposure to 
asbestos during service to which a post-service respiratory 
disability could be etiologically related by the medical 
evidence.  Because the central prong of an in-service event 
leading to the death in question is not met, the claim of 
service connection for the cause of death necessarily fails.

In reaching this conclusion, the Board has carefully 
considered the November 2001 letter of W.P. Powers, M.D., but 
finds it to be without probative value as to the central 
issue in this matter:  whether the veteran was exposed to 
asbestos during his naval service and if so, to what extent.  
The physician reported that he treated the veteran beginning 
in August 2000 (i.e., 20 years after the veteran was 
discharged from active service) and that the veteran's 
diagnosed chronic pleuritis were secondary to "benign 
fibrinous plaques of unknown etiology."  Dr. Powers stated 
that his "suspicions" were that such findings were 
representative of  asbestos-related lung disease.  

The law provides in this regard that the opinion of the 
physician as to facts not personally observed or known to him 
is not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  While 
a physician is competent to render medical opinions, such 
competence does not extend to establishing the factual 
underpinnings of the opinion.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].  The Board does not find Dr. Powers' opinion to 
be persuasive for these reasons.  With regard to the weight 
to assign to medical opinions, "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

Also, it must be noted that Dr. Powers' opinion carries less 
weight for another reason.  Essentially, his opinion was that 
he was suspicious the veteran "could" have had asbestos-
related lung disease.  A diagnosis of asbestosis, or any 
other asbestos-related lung disease, was not, in fact, 
rendered.  By stating that the veteran's lung disease was of 
unknown etiology, but "could" be asbestos-related, Dr. 
Powers, in effect, gave no opinion at all as to the etiology 
of the veteran's lung disease.  The opinion that there 
"could" be an asbestos-related disease conversely implies 
that there might not be such a disease.  When a medical 
professional is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not," and is, therefore, 
where it is the only evidence supporting the claim, too 
speculative to establish a plausible claim).  

In sum, the record indicates that the veteran died from 
complications arising during treatment for rectal cancer.  
See report of James W. Baker, M.D., received March 2002.  
Although the death certificate of record indicates that the 
veteran also had chronic lung disease which contributed to 
his death, there is no evidence that the pulmonary disorder 
was linked to any in-service incident, cause or occurrence.  
In order to grant service connection in this case, the Board 
would have to speculate that (1) the veteran was exposed to 
asbestos in service and that (2) such exposure was of such 
magnitude that it resulted in chronic lung disease.  However, 
the granting of service connection based on a resort to 
speculation or remote possibility is precluded by regulation. 
38 C.F.R. § 3.102 (2002); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999).

The Board is appreciative of the veteran's demonstrated long 
and honorable service.  However, because the preponderance of 
the evidence is clearly against the claim, it must deny the 
appeal.    

Entitlement to Educational Benefits Under Title 38, Chapter 
35

The surviving spouse of a veteran will have basic eligibility 
for benefits where the veteran was discharged from service 
under other than dishonorable conditions, and had a permanent 
total service connected disability in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807(a) (2003). 

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  

Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit. 

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis, supra.



ORDER

Service connection for the cause of death of the veteran is 
denied.

Educational Benefits under Title 38, Chapter 35 is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



